Title: To Thomas Jefferson from Hugh Paul Taylor, 23 September 1823
From: Taylor, Hugh Paul
To: Jefferson, Thomas


Dear Sir
Lewisburg: Greenbrier: Virginia:
23d of Septembre 1823
When I was at Monticello, in August last, I took up an impression, from what you said, that you were in possession of a collection of documents relative to the history, antiquities, and first settlements &c of Virginia & the N.Western states—in manuscript, which had never been published: And that you had declined the intention of publishing them, either as an addition to the “Notes on Virginia” or otherwise: and that you would have no objections to their being published by any other person who would wish to use them, for that purpose—If this be the case, perhaps you will allow me the pleasure and the honour of using them for publication: for which I would feel myself extremely obliged and honord by you—I would embody them with the collection of information proposed to be appended to the New Map of Virginia: agreeable to the enclosed interrogataries: as Mr H: Boye and myself are now collecting documents for that purpose.The documents already on hand: are largely too voluminous to be appended to the Map, as the law contemplated—I suppose, therefore, that Mr Boye will make use of such a brief digest of such of them as can be attached to the Map in a statistical form: and that the remainder will be published by me, in a volume separately, with the names of the respective authors, in cases in which they give me leaveI was engaged in surveying for the New Map, during the years 1817-1818 and part of 1820-1821—In 1819 and part of 1820-1821 I was the assistant civil engineer of the Board of Public Works of this state: and as such, I accompanied the late Thomas Moore, principal engineer, on his survey of the James river canal—the Kanawa Turn-pike Road, & the Great Kanawa, Little Kanawa, Monnongahala, Patowmac, Holston, New river, Roanoke &c. as will probibly be recollected by the late Governor. Th: M. Randolph, on referrence to the annual Reports of the Engineers to the Board of Public Works:—in doing which I believe I have surveyed (including the Map) in 92 counties of this state.—In 1822. I took a general tour through the several states and territories south & west of Virginia & Ohio, except the Carolinas, Georgia, & Floridas—And this year, I am the Engineer of the Kanawa Road & River, having charge (in part) of the improvements carrying on here, as a part of the James river scheme, by the James river Company, as agent for the state.And in all my travels I have been deligent in collecting information of the kinds before alluded to, particularly with regard to Virginia & the N.W. states; insomuch that I believe I am now in possession of things of this character, which would be interresting to the public, and which ought not to be permitted to drop into oblivion with me. If therefore, you will favour me with your assistance, before alluded to, I think it will be time for me to commence arranging them for publication.With regard to the 6th interrogatory, I presume you are peculiarly qualified to furnish new and interresting matter relative to the wars of 1755-1763: and of the origin & progress of that train of events which led to those glorious days and deeds which burst the bonds of British tyranny and proclaimed America free—in which you bore such a conspicuous part.And with regard to the 4th quaery; it must be interresting to every reflecting man to have light upon the subject—There yet remain (particularly on the W. waters) many remains of the wars, worship, and industry of Nations which are hidden in “the vista of the long train of ages past”. And it is a duty due to posterity to occupy a moment in reserving from approaching oblivion the memory of those traces of other times; e’er the future crowded millions of the west, with the hand of civilized industry, shall have swept those historical facilities from existance. For it becomes every civilized people “floating down the tide of time” to carry with them a journal of the past and passing scenes, that posterity may profit by the experience, the wisdom and the follies of their predesessors. And your assistance in this will confer an obligation to the World, to America, and to me, in addition to the many we owe, for your usefull lifeIf you grant my request, be so good as to enclose those documents, and send them by mail, to me, at this place: and in any case, permit me to beg of you to write: to me certainly on the subject to this place, as soon as convenient—With much esteem & gratitude Your friendHugh P: TaylorP.S. My respects to Govr T. M. RandolphH. P. T.